Exhibit 10.3
[English Translation for Discussion Purpose Only]



Revenue
Stamp
 
Revolving Credit Facility Agreement
MCFA Inc. (“MCFA”) and Calgon Mitsubishi Chemical Corporation (“CMCC”) hereby
agree as follows with regard to the revolving credit facility for CMCC from
MCFA:
Article 1 The terms and conditions of the revolving credit facility for CMCC
from MCFA are as follows:

  (1)   Facility Amount: Maximum amount of loan facility shall be two billion
(2,000,000,000) yen (“Facility Amount”).         CMCC may borrow, repay and
re-borrow within the scope of the Facility Amount by requesting to that effect
within the notice period to be specified by MCFA.     (2)   Use of Funds:
General Working Capital     (3)   Commencement of Availability Period: From
April 1, 2010     (4)   Final Maturity Date: March 31, 2011     (5)   Interest
Rate: 0.675% plus 3 months JPY TIBOR. TIBOR shall mean the interest rate
published by Japanese Bankers Association which shall be determined on a date
that is 2 business days prior to the end of each month which is applicable to
the period from the beginning of the following month to the end of the following
month. (calculation shall be made on a pro-rate basis where one year shall be
365 days)     (6)   Payment of Interest: The interest accrued in a month shall
be paid on the last business day of the following month, provided, however, that
the interest to be accrued in March 2011 shall be paid on March 31, 2011.

Article 2 Notwithstanding Article 1, MCFA may, without prior notice, terminate a
part or and/or all of this Agreement if CMCC ceases to be an affiliate company
(defined in the Japanese Company Act) of Mitsubishi Chemical Corporation.

  2   Notwithstanding Article 1, in the event that this Agreement is terminated
in accordance with the preceding paragraph, CMCC shall immediately repay to MCFA
the entire outstanding amount under this Agreement.

Article 3 Notwithstanding Item (5) of Article 1, if there is a change in the
financial situation regarding interest rate or there is any other justifiable
reason, the applicable interest rate may be revised to generally accepted
interest rate by written prior notice.
Article 4 CMCC shall bear all of the expense related to preparation of this
Agreement and other expenses related to this Agreement.
Article 5 The Revolving Credit Facility and Yen Pooling Service Agreement
executed on October 31, 2008 between MCFA and CMCC (“Old Agreement”) shall be
terminated on April 1, 2010.

 



--------------------------------------------------------------------------------



 



Article 6 The outstanding amount of the loan from MCFA to CMCC under the Old
Agreement (including an amount equivalent to the interest amount being accrued
in March 2010 which will be incorporated into the principal on March 31, 2010),
as far as such amount is within the scope of the Facility Amount, shall not be
repaid on the termination date of the Old Agreement but shall be treated as if
the same amount is extended from MCFA to CMCC under this Agreement. Provided,
however, that if there is any outstanding amount under the Old Agreement
exceeding the Facility Amount, such exceeding amount shall be paid off to MCFA
on the termination date of the Old Agreement.
Article 7 Any matter not stipulated herein shall be determined through mutual
consultation between MCFA and CMCC.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
by placing their signatures and seals thereon, and each party shall keep one
copy of the originals.
March 30, 2010

                  MCFA Inc.    
 
  /s/ Mr. Kazuchika Yamaguchi    
 
  President      
 
  Calgon   Mitsubishi Chemical Corporation         /s/ Mr. Hidenori Inami      
       
 
  Representative Director    

- 2 -